Citation Nr: 0400034	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  03-04 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for urinary/kidney 
disorder, to include as secondary to service-connected 
diabetes mellitus.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for ulcerative stomach, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This appeal arises from February, March and September 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which denied the 
veteran's claims for service connection for a urinary/kidney 
disorder and hypertension, to include as secondary to 
diabetes, and service connection for an ulcerative stomach, 
to include as secondary to PTSD.  

In its February 2002 decision , the RO also granted service 
connection and assigned a 10 percent rating for the veteran's 
diabetes mellitus.  The veteran appealed for the assignment 
of a higher rating.  After an RO decision in September 2002 
increased the original rating for diabetes with erectile 
dysfunction to 20 percent, the veteran withdrew his appeal of 
his claim for the assignment of a higher rating in his 
February 2003 substantive appeal.  

In his February 2003 substantive appeal, the veteran raised 
other issues that have not been adjudicated by the RO, to 
include service connection for additional complications of 
his service connected diabetes (to include peripheral 
neuropathy and diabetic retinopathy) and entitlement to a 
total disability rating on the basis of individual 
unemployability.  The Board refers this matter to the RO for 
clarification and any indicated action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

As to the first issue, the Board notes that a VA examiner in 
January 2002 found no evidence of a urinary or kidney 
disorder related to the veteran's diabetes mellitus. However, 
the veteran subsequently submitted a statement from his 
private physician in May 2002.  W. M Rutledge, M.D., stated 
that the veteran had diabetes with related medical 
conditions, including urinary/kidney malfunctions and 
hypertension.  

The VA examiner in January 2002 also diagnosed gastritis or 
peptic ulcer disease.  It was noted that the veteran had a 
recurrent history of such since 1969 but it was presently 
asymptomatic.  While service medical records do not include 
any references to treatment, complaints or history of stomach 
trouble, the January 2002 VA examiner was not asked to 
address the veteran's assertion that his gastritis and 
possible peptic ulcer disease were caused or aggravated by 
his service-connected PTSD.  See 38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995).  The Board further notes 
that, in an October 2001 statement, Dr. Rutledge wrote that 
he had treated the veteran since 1982 and had retained 
medical records from the veteran's previous physician dating 
back to 1971, to include an ulcerated stomach, which the 
physician stated was related to the veteran's combat duties 
in Vietnam.  

The RO did not request the veteran's records of treatment 
from Dr. Rutledge.  VA has a duty of assist the veteran with 
the development of his claim including assisting him in 
obtaining any relevant private medical records identified in 
the record.  38 C.F.R. § 3.159 (2003).  The Board finds that 
the records of the veteran's treating physician should be 
secured.  

There is a duty to provide examinations and opinions 
addressing some of the contended causal relationships.  There 
is a current diagnosis of a stomach disorder and evidence has 
been submitted from a competent medical professional that is 
it related to service.  A medical examination or opinion 
should be obtained when there is competent lay evidence of a 
current diagnosed disability, evidence establishes that an 
event occurred in service and the evidence indicates that the 
claimed disability may be associated with the event in 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran must be afforded a VA examination to 
obtain an opinion as to whether or not he currently has a 
stomach disorder related to service or to his service-
connected PTSD.  The Board also finds that medical opinions 
are warranted to address the veteran's claims that his 
claimed genitourinary disorder and hypertension were caused 
or aggravated by his service-connected diabetes.  Id.  

The RO should also ensure compliance with the duty to assist, 
documentation and notification requirements set forth in the 
Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

In view of the foregoing, this case is remanded to the RO for 
the following development:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have evaluated 
or treated him for urinary/kidney 
dysfunction, hypertension and a stomach 
disorder since his separation from the 
service.  After securing the necessary 
release, the RO should obtain these 
records, including a specific request for 
the veteran's records from Dr. W. M 
Rutledge, 610 Strickland Drive, Orange, 
Texas 77630.  

2.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on his 
claims.  

3.  The veteran should be afforded a VA 
medical examination to determine whether 
his service-connected diabetes mellitus 
caused or aggravated his urinary/kidney 
dysfunction and/or hypertension.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Following a review of the 
relevant medical records in the claims 
file, to include his private medical 
records from Dr. Rutledge beginning in 
1971, the medical history, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
(a) whether it is at least as likely as 
not (50 percent or more likelihood) that 
any genitourinary disorder that may be 
present, to include kidney disease, was 
caused or aggravated (worsening of 
underlying condition versus temporary 
flare-up of symptoms) by the veteran's 
service connected diabetes mellitus; and 
(b) whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran's hypertension was caused or 
aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his service connected 
diabetes mellitus.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.  

4.  The veteran should also be afforded a 
VA gastrointestinal examination to 
determine whether he has a gastric 
disorder linked to service or whether his 
service-connected PTSD caused or 
aggravated his stomach disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Following a review of the 
relevant medical records in the claims 
file, to include his private medical 
records from Dr. Rutledge beginning in 
1971, the medical history, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
stomach disorder that may be present, to 
include gastritis or peptic ulcer 
disease, is causally related to any 
incident of service or whether it is at 
least as likely as not that it was caused 
or aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his service connected PTSD.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.  

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claims for service 
connection.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




